Name: Council Regulation (EEC) No 1254/82 of 24 May 1982 extending the suspension of imports of all products originating in Argentinae
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 5 . 82 Official Journal of the European Communities No L 146/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1254/82 of 24 May 1982 extending the suspension of imports of all products originating in Argentina THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION : Article 1 The suspension of imports of all products originating in Argentina with a view to their being put into free circulation in the Community, decided upon by Regu ­ lations (EEC) No 877/82 and (EEC) No 1176/82, is hereby extended. Having regard to Council Regulation (EEC) No 877/82 of 16 April 1982 suspending imports of all products originating in Argentina ('), and to Regulation (EEC) No 1 176/82 (2) extending the abovementioned suspen ­ sion measure, and in particular Article 1 thereof, Whereas the discussions in the context of European political cooperation have led to the decision that the suspension of imports of all products originating in Argentina should be extended ; Having regard to the Treaty establishing the European Economic Communty, and in particular Article 113 thereof, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 May 1982. For the Council The President L. TINDEMANS (') OJ No L 102, 16. 4. 1982, p. 1 . 0 OJ No L 136, 18 . 5 . 1982, p . 1 .